In a proceeding pursuant to CPLR article 78 to annul respondent’s determination that petitioner be retired because she had attained the mandatory retirement age, petitioner appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County, entered October 9, 1974, as denied the application and dismissed the petition. Judgment affirmed insofar as appealed from, without costs. On the record in this appeal, there is no evidence of unconstitutional discrimination. A mandatory retirement policy at age 70 is not unconstitutional under present standards, and this record does not reveal anything other than a statutorily authorized mandatory retirement policy. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.